LAW OFFICES OF USDC SDNY

DANIEL A. MCGUINN } frtectromcatyy rus

260 MADISON AVE, 17'" FLOOR, NEW YORK, *
TEL: (212) 679-1990 - FAX: (888)-679-0585 - EMAIL: DANG

DOC #:____
DATE FILED: 2/12/2020

 

February 12, 2020
VIA ECF

Hon. Analisa Torres

Daniel Patrick Moynihan

United States Courthouse

500 Pearl Street, Courtroom 15D
New York, NY 10007-1312

Re: United States of America v. Spencer, 20 Cr. 78(AT)
Dear Judge Torres,

I represent defendant Jonell Danforth in the above-captioned matter. I am
writing to respectfully request a one-day extension to the February 12th, 2020 filing
deadline for requests for modification of bail conditions for my client. I have
conferred with the Government who consents to this request on the condition that it
be allowed to submit its response on Tuesday the 18th, since Monday the 17thisa
federal holiday.

The reason for this request is that I was unable to visit my client at the MCC
yesterday due to an elevator malfunction that caused legal visits to be suspended. I
also went to the MCC earlier today but could not visit my client because several
attorneys were already in line ahead of me. I did not have the necessary time
available to wait for a visiting room to be free because of a scheduled conference in
another matter. I plan to visit Mr. Danforth at the MCC tomorrow to discuss
whether to make this application to the Court, and what information to include.

I thank the Court in advance for its attention to this matter.

 

i truly yours,
GRANTED. By February 13, 2020, Defendant Jonell
Danforth shall file a request for modification of bail
conditions. By February 18, 2020, the Government
shall file its response. Va A.M /o—
SO ORDERED.
Dated: February 12, 2020
New York, New York
ANALISA TORRES

United States District Judge
